Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cynthia Martin, Appellant                             Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-22-00022-CV          v.                        CV44739). Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
Hopkins County, Hopkins County Judge                  van Cleef participating.
Robert Newsom, Hopkins County
Commissioner Mickey Barker, Hopkins
County Commissioner Greg Anglin,
Hopkins County Commissioner Wade
Bartley, and Hopkins County
Commissioner Joe Price, Appellees


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Cynthia Martin, pay all costs incurred by reason of
this appeal.


                                                      RENDERED NOVEMBER 16, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk